 

 

 

U.S. DISTRICT COURT

Case 5:19-cr-00130-H-BQ Document 15 Filed 11/14/19 NORGEERSFRISTRAGERS BEXAS
. FILED

SAC a:

 

 

 

UNITED STATES District Court NS | 4 2018

 

NORTHERN DISTRICT OF
LUBBOCK DIVISION
USA
Vv.

AIDEN BRUCE-UMBAUGH

 

 

 

 

CLERK, UTEXKS/ BICLCOPRT
‘Deputy

 

EXHIBIT LIST

Case Number: 5:19-CR-00130-H-BQ-1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
D. GORDON BRYANT, JR RUSSELL LORFING MICHAEL KING
HEARING DATE (8) COURT REPORTER COURTROOM DEPUTY
11/14/2019 N/A DDDAVIS
NO Na OnreReD MARKED |ADMITTED] DESCRIPTION OF EXHIBITS* AND WITNESSES
1 11/14/2019 | YES YES Govt's Exhibit #1
2 11/14/2019 YES YES Govt's Exhibit #2
3 11/14/2019 YES YES Govt's Exhibit #3
4 11/14/2019 YES YES Govt's Exhibit #4
5 11/14/2019 | YES YES Govt's Exhibit #5
6 11/14/2019 | YES YES Govt's Exhibit #6
7 11/14/2019 YES YES Govt's Exhibit #7
8 11/14/2019 | YES YES Govt's Exhibit #8
9 11/14/2019 YES YES Govt's Exhibit #9
10 11/14/2019 YES YES Govt's Exhibit #10
11 11/14/2019 YES YES Govt's Exhibit #11
12 11/14/2019 YES YES Govt's Exhibit #12
13 11/14/2019 YES YES Govt's Exhibit #13
14 11/14/2019 | YES NO
15 11/14/2019 YES YES Govt's Exhibit #15
(The above original exhibits are in the custody of the U.S. District Clerks office)

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

 

Page 1 of 1 Pages

 

 
